Citation Nr: 0708979	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from March 1969 to January 
1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for diabetes 
mellitus type II due to herbicide exposure.  

In a September 2003 rating decision, entitlement to service 
connection for a renal disorder, congestive heart failure, 
and hypertension was denied.  The veteran was notified of 
this decision in September 2003.  A timely notice of 
disagreement was filed in September 2003.  A statement of the 
case was issued in July 2006.  However, the veteran did not 
file a timely substantive appeal.  Therefore, these issues 
are not certified for appeal and are not before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of the Vietnam 
during the Vietnam era or along the Korean demilitarized zone 
from April 1968 through July 1969. 

2.  Resolving doubt in favor of the veteran, the evidence 
establishes that the veteran was exposed to Agent Orange 
herbicides while stationed on Johnston Island from February 
1972 to January 1973.  

3.  There is competent evidence of a current diagnosis of 
diabetes mellitus type II and the competent evidence 
establishes that the diabetes mellitus type II requires 
insulin and a restricted diet. 




CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2002, prior to the 
initial adjudication of the claim.  The VCAA letter notified 
the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence that pertains to the claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that the July 2002 letter did not inform the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection for a disease 
presumed to be due to herbicide exposure.  However, the 
evidence of record shows that the veteran had actual 
knowledge of what information or evidence was needed to 
substantiate this type of claim.  For instance, the veteran 
asserts that he was exposed to Agent Orange while stationed 
on Johnston Island and he submitted several articles 
regarding the storage of Agent Orange and other chemicals on 
Johnston Island.  This shows that the veteran had actual 
knowledge that he needed to establish exposure to herbicide 
agents in order for the presumptive regulations to apply.  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.   
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
However, as discussed in detail below, the evidence of record 
supports the claim for service connection, and therefore any 
questions as to whether the veteran was prejudiced by 
improper VCAA notice are rendered moot.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records and service personnel 
records were obtained.  The veteran reported that he received 
treatment by Dr. Y.M. for diabetes mellitus and those records 
were obtained.  There is no identified relevant evidence that 
has not been accounted for.    

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).
 
Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).  

Also, the Department of Defense has indicated that the 
herbicide Agent Orange had been used in Korea, and Agent 
Orange was used from April 1968 through July 1969 along the 
Korean demilitarized zone (DMZ).  See, e.g., VHA Directive 
2000-027 (September 5, 2000).  Department of Defense 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  The size of 
the treated area was a strip of lane 151 miles long and up to 
350 yards wide from the fence to the north of the "civilian 
control line."  There is no indication that herbicide was 
sprayed in the DMZ itself.  Herbicides were applied through 
hand spraying and by hand distribution of palletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were observed as 
far as 200 meters down wind.  Units in the area during the 
period of use of herbicide were as follows: 1-38 Infantry, 2- 
38 Infantry, 1-23 Infantry, 2-23 Infantry, 3-23 Infantry, 3- 
32 Infantry, 109th Infantry, 209th Infantry, 1-72 Armor, 2-72 
Armor, 4-7th Cavalry, 1-17th Infantry, 2-17th Infantry, 1-73 
Armor, and 2-10th Cavalry.  See VA Internal Document, 
"Veteran Service Center Manager Call - Policy Staff Items," 
March 2003. 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

The veteran asserts that he incurred diabetes mellitus type 
II due to herbicide exposure in service.  There is competent 
evidence of a current diagnosis of diabetes mellitus type II.  
See the treatment records from Dr. Y.M. and the hospital 
records from C. M. Hospital dated in May 2002.  The May 2002 
records from the C.M. hospital indicates that the veteran had 
a long history of diabetes mellitus type II.  A December 1998 
treatment record from Dr. Y.M. indicates that the veteran had 
non-insulin dependent diabetes.  Diabetes mellitus type II is 
a presumptive disease listed at 38 C.F.R. § 3.309(e). 

The veteran asserts that he incurred diabetes mellitus due to 
herbicide exposure while stationed on Johnston Island.  The 
veteran asserts that the military stored DDT and Agent Orange 
on Johnston Island right near the ocean and the chemicals 
leaked on the ground.  The veteran contends that the Agent 
Orange leaked into trash pits where they dumped trash.  He 
asserts that the barracks were no more than 300 yards from 
the leaking barrels.  The veteran also states that once, when 
he was scuba diving, he saw cement blocks in the ocean with 
bubble coming out of them.  The veteran indicates that he and 
the other divers told the base commander what they saw and he 
indicates that he was no longer permitted to dive on that 
side of the island.  The veteran asserts that he was told 
that the military was encasing Agent Orange and DDT in cement 
blocks and were dumping the blocks into the ocean.  The 
veteran also asserts that there was a typhoon that hit the 
island, and after the storm, he retrieved some barrels out of 
the ocean during clean-up and some of the barrels had Agent 
Orange and DDT written on them.  See the veteran's statement 
dated in October 2005.   

In support of his claim, the veteran submitted several 
articles printed from the internet.  The articles are 
entitled Johnston Atoll Chemical Agent Disposal System; 
Johnston Atoll to be Used as Site for Contaminated US 
Military Waste; Background Info on CW Stockpile Site and 
Operating Incinerator on Kalama Atoll in the Pacific; U.S. 
Used Deadly Sarin in Hawaii Test; and Nuke Waste Landfill 
Plan Assailed.  

The article Johnston Atoll Chemical Agent Disposal System 
discusses a timeline of events on Johnston Atoll and notes 
that in the mid 1970's, surplus Agent Orange defoliant from 
the Vietnam war was stored on Johnston Island.  The Board 
notes that this article was printed from the Environmental 
Protection Agency website.   

Service records show that the veteran did not serve in 
Vietnam during the applicable time period as set forth in 
38 U.S.C.A. § 1116, and the veteran does not assert that he 
does.  As noted above, the veteran asserts that he was 
exposed to herbicides agents while stationed on Johnston 
Island.  The service records show that the veteran was 
stationed on Johnston Island from February 1972 to January 
1973.  His military occupation at that time was aircraft 
mechanic.   

Regarding exposure to Agent Orange outside of Vietnam, VA has 
received from the Defense Department a listing of locations 
outside of Vietnam where Agent Orange was used or tested over 
a number of years.  According to a March 2003 fact sheet 
distributed by the Veterans Benefits Administration (VBA), 
which was posted in September 2003, the Department of Defense 
has confirmed that Agent Orange was used along the DMZ from 
April 1968 through July 1969 to defoliate the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12, 056.  The service records show that 
the veteran did not service along the DMZ from April 1968 
through July 1969, and he does not assert that he did.  

Regarding alleged exposure on Johnston Island, Congressman 
Lane Evans, the Ranking Democratic Member on the House 
Committee on Veterans' Affairs, sought establishment of a 
presumption of herbicide exposure for all veterans who served 
on Johnston Island in the North Pacific between 1971 and 
1977.  In a November 19, 2004 letter, former VA Secretary 
Anthony Principi advised Congressman Evans that the 
presumption of exposure was not warranted for veterans who 
served on Johnston Island.  That determination was based on 
an analysis that indicated that the government's storage of 
herbicides on Johnston Island did not raise the same 
identification concerns as presented in Vietnam.  Rather, 
Secretary Principi stated that the storage of herbicides on 
Johnston Island was more closely associated with the storage 
of herbicides at military installations in the United States 
and the spraying that occurred along the Korean DMZ in the 
late 1960s.  Secretary Principi added that very few veterans 
who served on Johnston Island had duties that involved the 
direct handling of herbicides.  Accordingly, for veterans who 
served on Johnston Island in the North Pacific between 1971 
and 1977, exposure to herbicides must be verified through 
evidence developed during the adjudication of the claim; a 
presumption of herbicide exposure has not been established by 
VA. 

In the present case, the Board finds that there is sufficient 
verification that the veteran was exposed to Agent Orange 
herbicides while stationed on Johnston Island.  As noted 
above, the service records show that the veteran was 
stationed on Johnston Island from February 1972 to January 
1973.  The articles submitted by the veteran establish that 
Agent Orange was stored on Johnston Island and that there 
were and still are concerns as to how the herbicides and 
other chemicals on Johnston Island were stored.  The fact 
that the veteran was stationed on Johnston Island where Agent 
Orange herbicide was stored would strongly suggest that he 
was, in fact, exposed to such herbicides.  

The fact and circumstances of the present case are similar to 
the facts and circumstances in Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) and Suozzi v. Brown, 10 Vet. App. 307 
(1997).  In Pentecost and Suozzi, the Court provided specific 
guidance for the adjudication of post traumatic stress 
disorder claims when the claimed stressor is exposure to 
enemy fire.  See Pentecost, supra; Suozzi, supra.  

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA had defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the 
claimant's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for post traumatic stress disorder, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.

More over, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimant's 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129. 

These cases, taken together, stand for the proposition that 
if a veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed.  The Court has expressly held that a veteran need 
not prove "every detail" of an alleged stressor under such 
circumstances.  In both of those cases, the existence of the 
claimed events was confirmed by official sources, as was the 
involvement of the veteran's unit; only the veteran's 
individual involvement was questioned.  The Court has held 
that corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002). 

In the present case, while the veteran has not established 
that he was personally exposed to the herbicide agents, there 
is sufficient evidence to imply that the veteran was in the 
vicinity of the Agent Orange herbicide.  The evidence of 
record establishes that the veteran was on Johnston Island 
and that the Agent Orange was stored on the island during 
that time period.  Applying the reasoning of Pentecost and 
Suozzi, supra, the Board finds that this evidence suggests 
that the veteran may very well have been exposed to herbicide 
agents while serving on Johnston Island.  Thus, having 
resolved doubt in favor of the veteran, the Board concludes 
that there is sufficient verification that the veteran was 
exposed to herbicide agents on Johnston Island.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, diabetes mellitus type II 
shall be service-connected if there is competent evidence 
that the diabetes mellitus type II became manifest to a 
degree of 10 percent or more any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).  Under Diagnostic Code 7913, 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent disability evaluation.  Diabetes mellitus manageable 
by restricted diet warrants a 10 percent disability 
evaluation.  38 CFR § 4.119, Diagnostic Code 7913 (2006).   

There is competent evidence that the diabetes mellitus type 
II manifested to a degree of 10 percent or more after 
service.  Treatment records from Dr. Y.M. show that in 
January 1993, the veteran was undergoing treatment for 
diabetes mellitus.  A January 1993 treatment record notes 
that the veteran was on a diabetic diet.  An October 1993 
treatment record indicates that the veteran was on insulin 
for 10 weeks.  More recent medical evidence establishes that 
the veteran continues to be treated for diabetes mellitus and 
he is currently taking insulin.  See the June 2002 statement 
by Dr. Y.M.    

In conclusion, the Board finds that there is sufficient 
evidence which verifies that the veteran was exposed to Agent 
Orange herbicide while stationed on Johnston Island and there 
is competent evidence of diabetes mellitus type II manifested 
to a compensable degree after service.  Therefore, after 
resolving all doubt in favor of the veteran, the Board finds 
that the evidence supports the claim for service connection 
for diabetes mellitus type II on a presumptive basis, and the 
claim is granted.


ORDER

Entitlement to service connection for diabetes mellitus type 
II as due to exposure to herbicides is warranted.  The appeal 
is granted.  




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


